Title: To Alexander Hamilton from Meletiah Jordan, 1 January 1793
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] January 1, 1793. “Your Circular Letter of 25th October 1792 I have this day received. In consequence of which I have transmitted to the Comptroller of the Treasury the different returns I was in use to send to your Office, those only excepted which you desire should be forwarded to you.… I cannot possibly ascertain the Estimate of Money due from this District to the Fishermen, … & until they make their appearance can form no idea of the money likely to be due on that head, although I imagine there is enough to the Office to answer the purpose.”
